DETAILED ACTION
Receipt is acknowledged of applicant’s Preliminary Amendment/Remarks filed 8/4/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 3-5 and 7-15 have been amended.  Claims 2 and 6 have been cancelled.  Claim 16 is newly added.  Accordingly, claims 1, 3-5 and 7-16 remain pending in the application.  


Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
1. A first ingredient granules – identify and select one species or one combination of species listed in claim 1,
2. Polymer granules – select one species from the following:

	b. polylactic acid,
3. A gel material – identify and select one gel material species either from claim 1 or disclosed in the specification, and 
4. An acrylate – identify and select one acrylate species disclosed in the claims or specification.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: claims 1, 3-5 and 7-16.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
MPEP § 1850 (II), 2nd paragraph states, 
Whether or not any particular technical feature makes a “contribution” over the prior art, and therefore constitutes a “special technical feature,” should be considered with respect to novelty and inventive step. For example, a document discovered in the international search shows that there is a presumption of lack of novelty or inventive step in a main claim, so that there may be no technical relationship left over the prior art among the claimed inventions involving one or more of the same or corresponding special technical features, leaving two or more dependent claims without a single general inventive concept.
 lack unity of invention because even though the inventions of these groups require the technical feature of a mixture comprising a first ingredient granules (e.g., beta-tricalcium phosphate), polycaprolactone or polylactic acid granules, gelofusine, or any gelatinable solution or gel, connective collagen tissue, and rhVEGF, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the combined teachings of WO 2012/176224 A1, Kleinheinz et al. and USPN 4,365,357.
‘224 teaches a biomimetic and biodegradable injectable polymeric gel/cement for the purpose of promoting bone mineralization and repairing bone defects (abstract; page 9, lines 8-21; page 12, lines 1-7).  One particular cement comprises chitosan, collagen, beta-tricalcium phosphate, genipin, bismuth salicilate, polycaprolactone and indomethacin (page 16, Example 1). 
‘224 is silent to rhVEGF.
Kleinheinz et al. teach that filling bone defects with collagen and rhVEGF induces more intensive angiogenesis and bone regeneration (abstract).
‘224 and Kleinheinz are both drawn to bone regenerating compositions, thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include rhVEGF as suggested by Kleinheinz into a bone regenerating composition such as the one advanced by ‘224 with a reasonable expectation of success.  One of ordinary skill would have been motivated to do so because Kleinheinz teaches that rhVEGF effectively induces more intensive angiogenesis and bone regeneration.
‘224 is also silent to acrylate.
  ‘357 teaches compositions based on acrylate/methacrylate for treating bone defects (abstract; col. 1, lines 55-61).  Said compositions can also include catgut/collagen, polylactides, and tricalcium phosphate (col. 3, lines 5-10, col. 4, lines 56-60).   
prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include an acrylate as suggested by ‘357 into a bone regenerating composition such as the one advanced by ‘224 with a reasonable expectation of success.  One of ordinary skill would have been motivated to do so because ‘357 teaches that acrylates are well-known and routinely used in compositions used in treating bone defects and additionally because ‘357 teaches acrylates used in combination with catgut/collagen, polylactides, and tricalcium phosphate for the same purpose.
Thus, said mixture is known and cannot serve as a special technical feature, and therefore cannot serve as a single general inventive concept linking the different inventions of the present application.  
Consequently, the application lacks unity of invention and the claims are not so linked by a special technical feature within the meaning of PCT Rule 13.2 so as to form a single inventive concept.

Due to the complexity of the action, the examiner submitted the Election Restriction in writing in lieu of calling applicant’s attorney.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617